Opinion issued June 23, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-16-00378-CV
                           ———————————
     IN RE MARK EVENSON, INDIVIDUALLY, AND AS TRUSTEE
  OF THE A. EDWARD EVENSON FAMILY TRUST AND BARBARA G.
             EVENSON FAMILY LIVING TRUST, Relator


            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relator, Mark Evenson, Individually and as Trustee of the A. Edward

Evenson Family Trust and Barbara G. Evenson Family Living Trust, has filed a

petition for a writ of mandamus, challenging a temporary restraining order that the
trial court signed on April 29, 2016.1 The order expired by its own terms on May

13, 2016. Accordingly, the petition is moot. See In re Gregory, No. 04-16-00277-

CV, 2016 WL 3312964, at *1 (Tex. App.—San Antonio June 15, 2016, orig.

proceeding) (mem. op.) (citing Valley Baptist Med. Ctr. v. Gonzalez, 33 S.W.3d 821,

822 (Tex. 2000)).

        We dismiss the petition and dismiss as moot relator’s emergency motion to

stay.

                                      PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




1
        The underlying proceeding is George M. Lee and Mark Evenson, Individually, and
        as Trustee of the A. Edward Evenson Family Trust and Barbara G. Evenson Family
        Living Trust, Cause No. 2016-27942, in the 270th District Court of Harris County,
        Texas, the Honorable Brent Gamble presiding. The Honorable Patricia Kerrigan,
        Judge of the 190th District Court of Harris County, Texas, sitting as Ancillary Judge
        under the Harris County District Court Local Rules, signed the temporary
        restraining order. See Harris County (Tex.) Civ. Dist. Ct. Loc. R. 3.5.2.
                                              2